

116 SCON 15 ES: Expressing support for the designation of October 28, 2019, as “Honoring the Nation’s First Responders Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. CON. RES. 15IN THE SENATE OF THE UNITED STATESCONCURRENT RESOLUTIONExpressing support for the designation of October 28, 2019, as Honoring the Nation’s First Responders Day.
	
 Whereas first responders include professional and volunteer fire, police, emergency medical technician, and paramedic workers in the United States;
 Whereas, according to a 2017 compilation of data on the Emergency Services Sector in the United States by the Department of Homeland Security, The first responder community comprises an estimated 4.6 million career and volunteer professionals within five primary disciplines: Law Enforcement, Fire and Rescue Services, Emergency Medical Services, Emergency Management, and Public Works.;
 Whereas first responders deserve to be recognized for their commitment to safety, defense, and honor; and
 Whereas October 28, 2019, would be an appropriate day to establish as Honoring the Nation’s First Responders Day: Now, therefore, be it  That Congress—
 (1)supports the designation of October 28, 2019, as Honoring the Nation’s First Responders Day; (2)honors and recognizes the contributions of first responders; and
 (3)encourages the people of the United States to observe Honoring the Nation’s First Responders Day with appropriate ceremonies and activities that promote awareness of the contributions of first responders in the United States.Passed the Senate June 5, 2019.Secretary